June 26, 2009 Writer’s Direct Contact 303.592.2276 blewandowski@mofo.com By EDGAR Submission Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 4561 Washington, D.C.20549 Attention: Todd Schiffman and Christian Windsor RE: Prosper Marketplace, Inc. Amendment No. 5 to Registration Statement on Form S-1 File No. 333-147019 Dear Mr. Schiffman and Mr. Windsor: On behalf of Prosper Marketplace,Inc., a Delaware corporation (“Prosper”), submitted herewith for filing is Amendment No.5 (“Amendment No.5”) to the Registration Statement referenced above (the “Registration Statement”), which includes a preliminary prospectus dated June26, 2009.Capitalized terms not otherwise defined in this letter shall have the meanings given to them in AmendmentNo.5. Amendment No.5 and this letter are being filed in response to comments contained in the letter dated June12, 2009 (the “June12 Letter”) from the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Edward Giedgowd, Prosper’s Chief Compliance Officer and General Counsel. The information set forth herein is based upon information provided to Morrison& Foerster LLP by Prosper.The responses set forth below are keyed to the numbering of the comments and the headings used in the Staff’s June12 Letter.Where appropriate, Prosper has responded to the Staff’s comments by making changes to the disclosure in the Registration Statement as set forth in Amendment No.5.Pagenumbers specified in the responses refer to the applicable pagesof the clean copy of Amendment No.5 that has been supplementally provided to the Staff. General Comments on this Filing 1. It appears that you will file your legality and tax opinions in a future amendment.Please file these exhibits promptly to facilitate our review prior to effectiveness.Similarly, please take all necessary steps to qualify the trustee for your indenture. Securities and Exchange Commission Division of Corporation Finance June 26, Page 2 Response: Legality and tax opinions have been attached as Exhibits 5.1 and 8.1 to the Registration Statement. A Form T-1 has been attached as Exhibit 25.1 to the Registration Statement to qualify the indenture trustee. 2. We are still considering your response to our prior comment 11 in our comment letter dated April29, 2009. Response:In subsequent telephone conversations with the Staff, the Staff indicated that any additional concerns it may have with respect to the subject matter of prior comment 11 in the Staff’s comment letter dated April 29, 2009 would be addressed based on the disclosure contained in the periodic reports to be filed by Prosper under the Securities Exchange Act of 1934 (the “Exchange Act”).As discussed in Prosper’s response to comment 8 in its letter to the Staff dated April 14, 2009, under the Exchange Act, Prosper will file reports on a continuing basis with disclosure regarding, among other things, its financial condition and results of operations, risk factors, business, management, legal proceedings and financial data, and Prosper will file quarterly and annual financial statements. Prosper will also use its Exchange Act reports to update on a continuing basis aggregate information about the borrower loans.This information will include quarterly updates to the historical aggregate borrower loan performance data set forth on pages 54 through 57 of the prospectus, which describes among other things, the delinquency, default and prepayment data by Prosper Rating.In addition, Prosper will provide updates of the loss rates associated with the Prosper Ratings reflecting the ongoing actual performance of historical borrower loans at least annually, but more likely on a quarterly basis. In addition to the information about Prosper and the updates to the historical aggregate borrower loan performance data in Prosper’s Exchange Act reports, the trading system will also make available to subscribers, in a convenient online format, information about specific Notes offered for sale as described in
